Case 3:20-cv-07182-JCS Document 42-1 Filed 10/21/20 Page 1 of 9




                        EXHIBIT 
           Case 3:20-cv-07182-JCS Document 42-1 Filed 10/21/20 Page 2 of 9
       ADGUARD



Blog    Unimania: I Need Your Facebook Data, Location, And Your Browsing History




Unimania: I Need Your Facebook Data,
Location, And Your Browsing History
Privacy protection is basically what we do, so I never get tired of stories about how
unpredictable the ways of getting Facebook user data are. Cambridge Analytica might be
dead, but the business of stealing users' data lives on, and this article demonstrates one
more example of that.


The story begins with the recent research I conducted about fake ad blockers in the
Chrome Web Store. The outcome of that research was that I received dozens of questions
about whether this or that extension is safe to use. This made me take a deeper look into
the most popular Chrome extensions, but even so, I had no idea at that time where this
investigation was going to lead me. In fact, it exposed to me a huge spyware campaign that
utilizes popular Android apps and Chrome extensions to steal Face book data and the
browsing histories of millions of users.




Suspicious Chrome extensions
I conducted an automated scan of all publicly available Chrome extensions. This scan
flagged quite a few different privacy issues, which I will address in more specific detail in a
forthcoming post.


One of the issues that immediately caught my attention, as I noticed suspicious requests
made to various Facebook domains.


Meet these nasty Chrome extensions, currently in use by an estimated 420,000 users:


 • Video Downloader For Facebook (170K+ users, archived copy)

 • Album & Photo Manager For Facebook (92K+ users, archived copy)

 • PDF Merge - PDF Files Merger (125K+ users, archived copy)

 • Pixcam - Webcam Effects (31K+ users, archived copy)

So, what is wrong with them? Let's dive into the details.
                                            Case 3:20-cv-07182-JCS Document 42-1 Filed 10/21/20 Page 3 of 9




The inscrutable ways of your Facebook data
If you are logged into Facebook, these spyware extensions will scrape all your data
immed iately after the browser startup:


• •
 .:          Elemenm       Coneolo      Soun:es      Nelwoo<
                                                                       DevTools. chrome-e,tensicn:f/aobooghhhoht>&fmlmbpmkcdndgebpfkf/_g,,r,erateo. bac grourl<I page.h1ml
                                                                  Porl0ffll800e      Memory            ApoCcation       Secunfy     Audb

                                                         Groupt,yrram,,       ProseM,     log     rJ   °'58blo cache         Ol!lno Online




-
Flloor


_, __gonon,tcd_t>ookground_pogo. h:ml
- beol<-.,nd.js
~   sentr19•J•
                                     11:'1 fide dot.e URL,   '   X R JS CSS 1mg t.tedlo Fant Dix: WS Manteol Other



                                                                             ,..Ganer.al

                                                                                  Request UR~ I'll t 1>1 ~ //WIIN. f1cet100,k. . co~11ius1nes-s_il'lteQ r ity/purcna,~_t, 11 tor,-/purcl'l1H_ft:lstor-y_rcw_d.ata,J
                                                                                  Bavxc.t,,lhE!l8m<gU6CNIJC6Unr.2O1JG4XzEeWgdUllzobrzagUC745Ku511O5Ul.,q,,Qnl,..ai;fx..,cuhl7Wlo"Sabo4l(                      2S21il6Dxtil
- adt.i.t.Js                                                                      oy1'7"3>6'lv)/QFll&DhlMSB>G~•yEO119BK6o-4Kq3C5llr>912fU!ltCcySa11gGuaCDM._u,o .-.H0009284411487&_ o l &<!pr• 2
_ GA llfl8/ytlco.J•
                                                                                  RequH1 Motnode GET
    me?b1S271791232 10
                                                                                  Status Code,;          298
~   QfllGf!al.ocaL<lnC1ty1-•bll7allb3be5113bad9d1595621!144 16
                                                                                  Romct.eAdd"'""' JI, tJ. n.:,e,~•J
    Q"-JII
                                                                                  Aale,rrer Poliey.: M-rete-r-r-er-tdW!ft-downgrad~
      nol'lt-311&ve,--2.8
,_,. GA colloc\7      1&..v 11Ma 135063822 1!1.t    ~ -&" 1                  • R     PonH: Hoadttni
L     GA _UIITL flutnr,,v,,,5.7 2&.u1~e30033316&1Jlnni=a. ,.                      l!CCes:s--con1rot- ltcw-ere-de nd11l9.:: true
                                                                                  ""c      ...,,.,,..,~ ,.,w.melhods: omONs
                                                                                  xcN:1..contml-.:n:llcw...orlgln: ftttp$.://-..&.-.. faceboali:.col!li
                                                                                  oceeu-cor1tro._u.1Jc1de,s: X- f 8 - ~ , X- l.o&dcr- lco11t~
..,; ?secttcn=llaslc-lnfo
                                                                                  cac:ht:-con\1'01; pr l vite , rio-cache , no- .. ure, •11st-reva\ldnt-
    ? nlo. ••t.1co,.tn1o&.oct on,,rQ101Jan,hlp
                                                                                  t;0nhmt•9fli00ding; br
    ? nl0_---.tn1ollHCt>ooahYing
                                                                                  contant1.curity·.. p,o1ic:y. d~fauH-s rc            data : blob: ,~crlpt-src +. rac:ebook . com ·• . rtic:dn.nr:t      .hc-r:bool(..l\f:t
I     7_ dyn=7AgN~amooc2uee.JGeF,qeCv,t<y,,G,,,,!lgf<I-.O •·
                                                                                  a.goog l e.co,a       127.e.ei.t: ■   .-.spotilocal , com ::+- 'unsafe--1n\1n.e 1 •unsafe-e'ltlal' •.atlas5.olutlons.c011 blcb:
                                                                                  - inU.ne' *;connect - He •.foc.eboo             .C(llfl   fiace!)Qek.co,1 -..fticcln,ne t • . hcenook . net •· poti\.oCl)l.c:oni :• rwss
      c;,.. COlleC1111• 1&_v-J-   1 3 ~ 2181-llni-1&_9• 2& .. .. .
                                                                                  \O(bl.COP:"' .. ,a tla!t~o l utions , Co        otUC:hxnt. fb:,ibx .C0.'1 Y'$:/l\t1Ulh.05,t:• blob: • .tdnin5-tbigr          . COl'I ' s~l
      OC colloct7v-1&o1>• 1 - c          3&bd-lJM!92-2-4&cida ... . .
                                                                                   le I   \\paid chro""- •xt•nsion: //dllochobj fMbacpnhlci:-l••"l i d!an;
    Qe1S,gned1Jrl?,eed=b67e8b3be5 lf.lbtld&j 1S9-!>626f44 16dG3-llf7 .••
                                                                                  contant-type: application{)c-.]avascript; charset=utf-8
~ 152717'!12-.iSOn?AWSACceuKoylCl,,Al<IAJENZAPJMVXPC •. .
                                                                                  dale: Tnu. 24 Hay 2018 16 :25:45 QIT
                                                                                  e-:icpect-ct:    ~n,-a,g,e=lO, repan-vrl= .. ht tp: //reports. fb.c0111/e:.:pectctr
                                                                                  nplrH! ~at, 6 1 Jan 2Ce:D ea : eD: Dill CKT
                                                                                  pi,,ami,i: no-cecne
                                                                                  status: 2BS
23 requests I ~ 1 KB transletred I Finl,t,. 2.1 m n I OOMContentLoe ...




They even try to parse your purchase history! Th is alone is enough for these extensions to
be booted from the Chrome Web Store.


All this data is then collected and sent to the                                                                um-public-panel-prod. s3. amazonaws. com

domain, which is a named Amazon S3 instance rented by the spyware authors.
              Case 3:20-cv-07182-JCS Document 42-1 Filed 10/21/20 Page 4 of 9
• R.e quest Payload           VIOW   """"'°
   • h••d: "b67a8b3be5lf]ba<l8dl59562614416d638f7dc67748llo7f27db65o74<:f••, thinl_parcy_id: nu\ l, - l
     • event'5 :     ({,_}J
       • 8: {._)
         • •••nt_content : {fb_user_lnteresu: 1,-1, event_tiJle: "2818_.S-24T16: 18: 13. 739Z", browser_tl.me_zone: 3,-l
             browser_t111e_zone : l
             dev ice_id : "b67o8b3be51 f Jbod8d1595626 f U16d6]8f 7d c6 774813e7f27d b65e74c I••
             event_ume : " 2818-85-24Tl6:18 : 13, 7]9Z"
             extension_ 1d : "aobeeqhhhohhef• labprr'lccdndgcbpf kf "
             extenUon_vers.ion : "2.19 . 1156"
              fb_metd_dob_day : 17
              fb_~u_dob :.er.th : 2
              fb_mt:ta_ crot>_ye:ar : 1986
              fb_~t,1_gcndcr : "Hal e-'"
              fb,.ineta_hometo.·n : •~
              1b_meta_tt01t1eto1,m_1d : ..
              fb_rncta-_1nterested_iri : nu\ 1
              fb_meta_locatlon :
              fb_met11_l0caU.on_1d :
              fb_meta_ re htion1ihip_s t•tu5 : "Uns.pecified"
              fb_meta-_u~er_10C,.}\ e: Men_US"
              fb_user_hashed_1d : '"e5b1149132aab56eba55168dlb8c:7a095ab866f2 "
            .. fb __ user interests :         1.-1
              • e : {fbld: "6HB3Jl62832", .... , "flObllo applltatlon do.o\opoont•, typo: "lotorost" , topic: "TO<hnology" , _)
              a,,   1: (fbid: •6813359124987" , nane: "Software developer", type: .,interest" , topic:   11   8us irH!:SS and 1ndustry",-}
              ►     2: (Ibid:
              ►     3: {fbid:
              ►     4 : {Ibid:                                                                                                           ,-l
              ►     S: {Ibid:
              ►     6 : {fbid:
              ►     7: {fbld:
              ► 8:     lfbid:
              ►     9 : (fbid:
              ►     19 : {Ibid
              ►     11 : (fbld
              • 12 : {fbld
              ►     13 : (Ibid
              ►     14 : {Ibid
              ►     15 : {Ibid
              • 16 : {Ibid
              ►     17 : {fbid




An alarming amount of data was being sent over to that server including all the Face book
"interests". In order to test this, I had to use my own account, so you can observe a piece of
my own data, which I don't mind sharing with you.


As you can see on the screenshot, they do not send a plain FB identifier; instead, they send
it in a hashed form. I imagine that they think that this practice allow the spyware group to
say that this data has been made "anonymous."


     "Dear spyware developers, come on! Do you really believe that hashing a numeric value
     with a static salt cannot be decoded?"




  SHA1("sME9Azj8G28Y" + userid) = e5b1149132aab56eba55168d0b0c7a095ab066f2


     By the way, dear reader, here is a contest for you: the first one to crack the hash and
     discover my FB ID gets a free AdGuard license. Write your answer in the comments. No
     cheating, please:)
                                                              Case 3:20-cv-07182-JCS Document 42-1 Filed 10/21/20 Page 5 of 9




But hey, what is the good of having this data without the spyware company also knowing
what exactly you do on the Intern et? Wouldn't it be so much better if they knew what exact
posts you read or what exact ads you see? WeU, no worries, that's exactly what they do:
they siphon ·nformation about al of the posts, sponsored posts, tweets, the YouTube
videos and ads you see or interact with, along with a poorly hashed user ID and totally UN-
hashed location data.

                                                                                  Oe-,,foo's • chromo-~tensioo:/Joobeegh_hh
                                                                                                                          _ Dh_h_c_f _ _ __
                                      Ccn!loa          Scu-c              te!wi::ak     ""'1crmanoo        Momay                 Applatl,on        S...U-ly      Alo:jit,,

    •       (S)         _,     'i' q_          Ylaw- ~          '          Group by l1'ina            p,_.,r,•■ 1"11              rll-cacha                O!t! na 0, mt

                                                 C'J           dlu URL&                !ff1 J9 CSS lrng M                • For1 00cc WS M                       Ot
N8fl'                                                                                                      adl!r.l         Pl'lr·,

            .i,,                                                                                      ~   h••d: •1>i>7• b bn1t lb.tal!llll~9:iti,6!441 06.J&Ude 774aUelf27dtdi~74cf •", t~ int                      •rtv_td, nuH ,_}
                                                                                                          • ••~rt~ ,        [1 ,-1, { ,-}I
L
        IIIOl'ls,.l11&., •'
        WWW        t.lCll!;HJDk,..,..,,
                                                                                                           .       :   {,_}
                                                                                                               • eu11t torit~nt: h'l.erl_llki "211!111-                      -~T16~U:8 .& !Z-'i bl"GWS.~r_t   _ii-cm~~ l 1 fl)_   la_ rndt : '1Hd •.e•·•-'
L GA ~ v 1 A ,
                                                                                                                       '?JrQ..   ,fl,._t   _lD.llt"~   3
  GA ""8nc!r?1, 11\...s                        111ffl!M1 , .,.....,,              1&
[       GA _ wn.g,rJ111mwv §.7.Z&rtm,, 3&,tmn 1~073254.!u!n: .•.
L 1>e         colaof'lv 1&.a!p 1&1.,.....,,.r-.=•,..1.JA-m
L GA               u:m g!'lult11W11
                                                                                                                                                              . n •·
        me?bl~n            nn lflll7
        www..fimoboclt.c:am
        ma?b 527 777112670
._. ww,, 13c<!book.torn

        1!'111'1Dl5:2717TTa.«!17
        www.lar.iboclt.c<>m
        GA colllct?v•l l._s
L ~ -,&...•
L GA !:tlllaCl?va1 A•..--,lii&!.lt=67'.13.!i
        c.OJ -11Lv=,iifi&=67438
        GA ~                   1    l,&<i,.,.._,,                                           ~•
LI 1111isgneeJJm-                                                                            .
        1~271771-2
LJ dlt.ll
LI ~ _ u:m.~..,
        ~     _wn IJl'11M!W\I
        datil
l]      1    clyn:7Aa ·i~                                                      w·E52N .
L ma1t>l527                778,lfii61D




                                          bll7"Sblba6     bndild1&              , 441ild&311 .                         " rit_\'tpt": " f (:(!L\()oli,_paJt "'
                                                          1   )lid Al(J         7APJMYXP                    T I, {,~}

42 teQIJMll I 874 Kl'l - - I Flndllt: 1 5 M                               I 00 i'CClne<lml.a .                 •       vt"nt_toritt"f1t ! (br
             Case 3:20-cv-07182-JCS Document 42-1 Filed 10/21/20 Page 6 of 9




Meet Unimania Inc.
Who is behind this activity? The only thing I knew about the authors was the link to their
extensions' privacy policy: http:/ /privacy. unimania. xyz/privacy_policy. pdf (here's a
copy, just in case). As usual, there's a lot of confusing legalese about how you provide them
with consent without doing anything, how seriously they care about your privacy, how
strongly your data is made (or kept) anonymous and how it can in no way can be traced
back to you as it is protected by a powerful mathematical "hash function."


Fortunately, it is also pretty transparent about what exact information about you is
collected:


   What Information We Collect and How We Collect It. In general, the Information we
   collect indudes nonpersona!ly identifiable demographic and psychographic data as
   well as sponsored campaigns, advertisements or posts that target you directly or that
   have been shared with you.



Also, I found their EULA (copy) from which I learned that the company name is "Unimania,
Inc." and they claim to be located in Tel-Aviv, Israel. However, I could not find any
information on this company in the Israeli company register.


My story might have ended he re, but the re was a sentence in the privacy policy that caught
my attention:


   Background ..You have been directed to this Privacy Policy from a separate and
   independent third party Google Chrome Extension or Mobile Software Application
   ("Thi rd Party Software").
         Case 3:20-cv-07182-JCS Document 42-1 Filed 10/21/20 Page 7 of 9


Mobile Software Application
"Mobile Software Application!" I said to myself.


So this was not just a matter limited to Chrome extensions, and I realized that I needed to
continue my investigation . To this end, some good news was that we already had some data
collected while preparing a study on mobile apps tracking and I could make use of it and
query it right away.


That's how I found one particular app that was connecting to the Uni mania servers. This
was an alternative Face book client called " Fast- Social App" with a record of more than
10,000,000 installs according to Google Play. The app developer does not bother to hide
that fact and mentions Uni mania in the privacy policy:


                          ■      Data Intelligence

                                 Unimania
                                 Unimania collects nonpersonally identifiable
                                 demographic and psychographic data as well as
                                 sponsored campaigns, advertisements or posts that
                                 target you direct ly or that have been shared with you .
                                 Full privacy policy here




Scanning this developer apps' traffic confirmed that "Fast-Social App" transfers pretty
much the same data as the Chrome extensions do, and to the same Uni mania servers. I also
found out that "Fast Lite - Social App+ Twitter" (1,000,000+ installs) also does the same
thing.


Besides that, I found a couple more apps that mention Unimania in their privacy policies. I
cannot confirm that they are still leaking user data, but I can assume they were doing so in
the past; otherwise, why would they mention it?


 • PhotoMania - Photo Effects (1,000,000+ installs, policy).

 • All In One Social Media "Fast" (100,000+ installs, policy)

               11. Third Party Software/Service
               While using the Service we may be using th ird party sofu.vare and/or service, in order
               to collect and/or process the information detailed herein. Such software includes
               wi thout limitation, Google Analytics, wh ich privacy policy is available at
               http://www.google.com/intVen/analytics/privacyoverview.html, Amazon S3, wh ich
               Privacy Policy is availab le al http://aws.amazon.com/privacy.html, and Un imania,
               which collects nonpersonally identifiable demographic and psychographic data as well
               as sponsored campaigns, advertisements or posts. Unimania's privacy policy is
               available at http://privacy.unirnania.xyz/privacy policy.pdf.
        Case 3:20-cv-07182-JCS Document 42-1 Filed 10/21/20 Page 8 of 9




Finally, it seems that Uni mania is about to launch their own "products":


 • OmniSocial - a mobile app

 • Who's following me? - a browser extension

Obviously, none of these apps describe this behavior in the app description; neither do
they have an "in-app disclosure" as required by Google. I must admit that the Google Play
Developer Policies look solid, and so they are likely not the reason of why the privacy of
Android apps is in such a sad state. The problem is that these policies are not enforced,
hence most of the app developers simply ignore them.




Summary
Congratulations for reading through such a long article (or for skipping all the boring
technical details and jumping straight to the summary)!


Let's summarize what we discovered.


1. A huge spyware campaign engaging some Mobile Apps and Chrome extensions in
   stealing users' Face book data and spying on their social network browsing history. The
   list of the information collected by these apps and extensions includes the user's
   Face book profile data including demographics and the list of user interests. Also, they
   were collecting the users' browsing history including all the Face book regular and
   sponsored posts, tweets, YouTube videos and ads.

2. Four spyware Chrome extensions with aggegrated users count of more than 400,000
   users.

3. Two Android apps with total installs count of more than 11,000,000 selling out their
   users data.

4. The campaign is run bya supposed Israeli company named "Unimania, Inc."
   Unfortunately, I was not able to trace this further back to Unimania's owners or
   affiliates and I can't say who is profiting from the data.

I've reported all the discovered apps and extensions to Google and I hope they take
corrective measures soon.
                Case 3:20-cv-07182-JCS Document 42-1 Filed 10/21/20 Page 9 of 9




 How to protect yourself?
 The answer to this question is both very simple and very difficult.


 When installing anything on your device or browser, follow these rules:


  • Read the privacy policy. It is not useless - everything discovered in this case was
    mentioned in the privacy policies.

  • Never ever install anything made by a developer you don't trust. Do your homework,
    find out who the developer is and decide for yourself if they are trustworthy.

 Also, all Uni mania domains have now been added to the "AdGuard Spyware fitter" and will
 be blocked automatically if you have it enabled in any of our AdGuard products, or if you
 use AdGuard DNS. Unfortunately, there is a browser limitation that prevents an extension
 from controlling requests made by other extensions so using the AdGuard Chrome
 extension or uBlock Origin may not be enough, even if you have the "AdGuard Spyware
 filter" enabled.


 Alternatively, you can block these three domains by adding them to the "hosts" file:


  • um-public-panel-prod.s3.amazonaws.com

  • collection-endpoint-prod.herokuapp.com

  • collection-endpoint-staging.herokuapp.com

 UPD (Jun 3): The Android apps mentioned in the article are no more available on Google
 Play.
 UPD (Jun 5): The Chrome extensions are finally taken down from the Chrome Web Store.


     Andrey Meshkov on AdGuard Research, Industry News                                       MAY 30, 2018




Page URL: https://adguard .com/en/blog/unimania-spyware-campaign.html
